Citation Nr: 0330075	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of low 
back injury.

2.  Entitlement to service connection for residuals of left 
knee injury.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an adverse decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, dated 
in November 1998, which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
residuals of a low back injury, residuals of a left leg 
injury, right ear hearing loss, and generalized joint pain 
due to undiagnosed illness.  

The veteran also submitted a timely notice of disagreement to 
that part of the RO's November 1998 decision denying his 
claims for service connection for residuals of a left hand 
injury and a postoperative cervical spine disorder.  However, 
the RO subsequently granted service connection for both 
disabilities.  The RO's actions were a full grant of the 
benefits sought, the veteran has not appealed the rating 
assigned for either disability, and those issues are not 
before the Board at this time.  See, e.g., Grantham v. Brown, 
114 F.3d 1156 (1997).


REMAND

Review of the veteran's service medical records indicates 
that he was involved in a motor vehicle accident in June 
1991, and was treated for pain and muscle strain in his low 
back.  Following his discharge from service in September 
1994, after 20 years of active duty, a VA examination in June 
1999 resulted in a diagnosis of lumbosacral strain.  The 
examiner did not address the question of whether the 
veteran's current low back disability was linked to any 
incident of service, to include the injury noted above.

The Board further notes that the service medical records show 
that the veteran's hearing in the right ear worsened to some 
extent during his period of active duty, albeit without 
reaching the level of a disability as defined by 38 C.F.R. 
§ 3.385 (2003).  A March 1999 VA audiological examination did 
show a right ear hearing loss disability, as defined by the 
applicable regulation, but the examiner failed to address the 
question of whether such began during service or was related 
to the findings reported in the service medical records.

Further review of the service medical records shows that the 
veteran sustained a left knee injury when he fell during a 
mountain march in April 1978.  Osgood-Schlatter disease was 
reportedly found on X-ray examination.  Chondromalacia was 
noted as a diagnosis in July 1978.  The veteran's June 1999 
VA examination revealed patellofemoral syndrome of the left 
knee.  As with the other disabilities at issue, no  opinion 
was expressed as to a possible etiological relationship 
between the current left knee diagnosis and in-service 
findings.

Finally, an October 1999 Gulf War clinic treatment note 
records an impression of polyarthralgia (unexplained).  
However, a review of treatment notes do not indicate current 
complaints of joint pain that are not explained by other 
orthopedic or neurologic disorders.  Further clarification of 
any diagnosis associated with any current complaints of 
arthralgia is required under the VA's duty to assist.

As to the various questions of nexus between the reported 
inservice injuries and the veteran's current disabilities, 
the Board notes that, under 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c)(4) (2003), a medical examination or 
medical opinion is necessary when the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain 
competent medical evidence of a current diagnosed disability 
or persistent or recurrent symptoms of disability; and 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  

In view of the foregoing, it is the Board's judgment that a 
medical examination that includes an opinion addressing the 
contended causal relationship is warranted for each of the 
above disabilities.  Id.  

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), to include its notification 
requirements.  

The RO must also assure that the veteran has been provided 
VCAA notification which is in accord with the Federal 
Circuit's holding in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims. The veteran must also be notified 
that he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   
2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
knee, low back, arthralgias, and right 
hearing disabilities since December 1999.  
After securing any necessary release, the 
RO should obtain these records.  The RO 
should insure that all current VA 
treatment records relevant to these 
disabilities have been added to the 
claims folder.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature, extent and etiology 
of any low back or left knee disability 
that may be present, and to determine if 
the veteran currently has pain in any of 
his other joints due to an undiagnosed 
illness.  The claims file must be made 
available to the examiner.  The 
examiner's attention is directed to the 
April and July 1978 reports of knee 
injury, the June 1991 and subsequent 
reports of low back injury, and the 
October 1999 Gulf War clinic report.  

Following the review of the claims file 
and the clinical evaluation, the examiner 
should opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current low back or 
left knee disability began during or is 
causally linked to any incident of 
service, to include trauma and the 
abnormal clinical findings recorded in 
the service medical records.  The 
examiner should also opine whether the 
veteran has signs or symptoms of an 
undiagnosed illness manifested by joint 
pain.

Any indicated tests should be 
accomplished.  The clinician should 
provide a rationale for any opinion 
expressed.

4.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any current right 
hearing loss.  The examiner should offer 
an opinion as to whether it is as least 
as likely as not (50 percent or more 
likelihood) that the veteran's right 
hearing loss began during or is causally 
related to any incident of service.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
is denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




